IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-13-00023-CV

HANK SCOTT, ANNE SCOTT,
AND SAM SCOTT,
                                                            Appellants
v.

JUSTIN SLONE, LYNN PEARCE,
BECCY ROWE AND ROBERT ROWE,
                                                            Appellees



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CV07112


                           MEMORANDUM OPINION


       The Clerk of this Court notified Appellants by letter dated July 31, 2013 that the

original filing fee of $175.00 and the motion filing fee of $10.00 was due and that unless

Appellants paid these filing fees within fourteen days, the appeal would be dismissed

without further notification. More than fourteen days have passed, and Appellants

have not paid these filing fees.
        This appeal is dismissed. See TEX. R. APP. P. 42.3(b, c); 10TH TEX. APP. (WACO)

LOC. R. 5(c).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); § 51.208 (West Supp. 2011).       Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court does not

eliminate the fees owed by Appellant.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 22, 2013
[CV06]




Scott v. Slone                                                                       Page 2